Electronically Filed
                                                    Supreme Court
                                                    SCWC-30498
                         NO. SCWC-30498             15-MAY-2012
                                                    01:45 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

          ROBERT GRANT, Petitioner/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30498; CR. NO. 08-1-0521)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
      (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
      and Circuit Judge Garibaldi, in place of Duffy, J.,
         recused, with Acoba, J., dissenting separately)

          Petitioner/Defendant-Appellant Robert Grant’s

application for writ of certiorari, filed on April 9, 2012, was

filed more than thirty days after the filing of the ICA’s

January 6, 2012 judgment on appeal.   The application is untimely

and thus, this court lacks appellate jurisdiction.    See HRS §

602-59(c) (Supp. 2011); HRAP Rule 40.1(a).    Therefore,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

          DATED:   Honolulu, Hawai#i, May 15, 2012.

Francis R. Alcain                /s/ Mark E. Recktenwald
(Crudele & De Lima)
for petitioner                   /s/ Paula A. Nakayama
Ricky R. Damerville,
Deputy Prosecuting Attorney,     /s/ Sabrina S. McKenna
for respondent
                                 /s/ Colette Y. Garibaldi